Filed 10/7/20 P. v. Romero CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                  2d Crim. No. B299959
                                                          (Super. Ct. No. 2019006103)
     Plaintiff and Respondent,                                 (Ventura County)

v.

ANTHONY CRUZ ROMERO,

     Defendant and Appellant.


                   Anthony Cruz Romero appeals from the judgment
after a jury convicted him of grand theft of a firearm (Pen. Code,1
§ 487, subd. (d)(2)). The trial court sentenced him to the upper
term of three years in state prison. Romero contends the court
erred when it selected the upper term. We affirm.
            FACTUAL AND PROCEDURAL HISTORY
             Romero went into a gun store. An employee was
showing another customer a handgun. The customer left without
purchasing the gun, which remained on the counter.


         1 Further       statutory references are to the Penal Code.
             Romero asked the employee about antique rifles.
When the employee went to a storage room to retrieve a rifle,
Romero put the handgun on the counter in his pocket. He left
without paying for it after the employee returned from the
storage room.
             The employee later discovered the missing handgun.
He and the store owner reviewed surveillance video and
discovered that Romero had taken it. They reported the theft to
the police.
             Two days later, a police officer saw Romero wearing
clothes similar to those worn by the suspect in the surveillance
video. Based on his previous contact with Romero, the officer
suspected that the handgun might be in Romero’s car. He and a
detective canvassed the area for the car. They found it, searched
it, and discovered the stolen gun inside.
             A jury convicted Romero of grand theft of a firearm.
The probation department recommended that the trial court
place him on three years of formal probation, noting that he had
successfully completed probation in the past. The court rejected
the recommendation. The court stated that Romero’s criminal
history was significant, and he posed a danger to society based on
his prior convictions. Also, he committed his crime while on
probation, and did so in a manner that was “preplanned and done
with sophistication.” The court imposed the upper term of three
years in state prison.
                           DISCUSSION
             Romero contends the trial court erred when it
sentenced him to the upper term of three years in state prison.
We disagree.




                                2
              A trial court has significant discretion when selecting
among the lower, middle, or upper terms of imprisonment.
(People v. Sandoval (2007) 41 Cal.4th 825, 847; see § 1170, subd.
(b).) In making that selection, the court “may consider
circumstances in aggravation or mitigation, and any other factor
reasonably related to the sentencing decision.” (Cal. Rules of
Court, rule 4.420(b).) We will uphold the court’s selection so long
as it exercised its discretion “in a manner that is not arbitrary
and capricious, that is consistent with the letter and spirit of the
law, and that is based upon an ‘individualized consideration of
the offense, the offender, and the public interest.’ [Citation.]”
(Sandoval, at p. 847.)
              There was no abuse of discretion here. Under
California law, “the existence of a single aggravating
circumstance is legally sufficient to make the defendant eligible
for the upper term.” (People v. Black (2007) 41 Cal.4th 799, 813.)
The trial court here found four such circumstances: that Romero
committed his crime in a manner that “indicate[d] planning,
sophistication, or professionalism” (Cal. Rules of Court, rule
4.421(a)(8)); that his “prior convictions as an adult or sustained
petitions in juvenile delinquency proceedings [were] numerous”
(id., rule 4.421(b)(2)); that he was on probation when he
committed his crime (id., rule 4.421(b)(4)); and that he posed a
danger to society based on his prior convictions (id., rule
4.421(c)). No more was required. (Black, at p. 813.)
              Romero counters that the trial court erroneously
relied on his “planning” and “sophistication” when committing his
crime because that fact was not determined by a jury, as required
by the Sixth Amendment. (See People v. Cardenas (2007) 155
Cal.App.4th 1468, 1479-1483.) But our Supreme Court has




                                 3
explained “that ‘the imposition of the upper term does not
infringe [on a] defendant’s constitutional right to jury trial so
long as one legally sufficient aggravating circumstance has been
found to exist by the jury, has been admitted by the defendant, or
is justified based [on] the defendant’s record of prior convictions.’
[Citation.]” (People v. Chism (2014) 58 Cal.4th 1266, 1335, italics
added.) The latter exception “‘includes not only the fact that a
prior conviction occurred, but also other related issues that may
be determined by examining the records of the prior convictions.’
[Citation.]” (Ibid., alterations omitted.) “For example, [a] trial
court’s finding that the defendant’s prior convictions were
‘“numerous or of increasing seriousness”’ falls within this
exception for a defendant’s recidivism.” (Ibid.) So does a finding
that the defendant committed their crime while on probation or
parole. (Id. at p. 1336.)
              Here, the court cited Romero’s four sustained juvenile
petitions and four misdemeanor convictions when selecting the
upper term. Eight prior convictions is “plainly ‘numerous.’”
(People v. Stuart (2008) 159 Cal.App.4th 312, 314.) And Romero
does not contest that he was on probation when he committed his
theft. Selection of the upper term therefore did not run afoul of
the Sixth Amendment, notwithstanding the court’s citation of
additional factors when selecting his sentence. (People v. Scott
(2015) 61 Cal.4th 363, 405.)
              Romero also argues the trial court erroneously used
an element of his crime—the presence of a handgun—when it
selected the upper term. (See Cal. Rules of Court, 4.420(d) [“A
fact that is an element of the crime on which punishment is being
imposed may not be used to impose a particular term”].) But as
set forth above, this argument is misplaced given the court’s




                                 4
findings related to Romero’s prior convictions. Moreover, the
sentencing transcript nowhere indicates that the court below
considered the presence of a handgun when selecting the upper
term. And even if it did, Romero did not object to the court’s use
of that fact. He has thus forfeited this argument on appeal.
(People v. Scott (1994) 9 Cal.4th 331, 353.)
                           DISPOSITION
             The judgment is affirmed.
             NOT TO BE PUBLISHED.




                                     TANGEMAN, J.
We concur:



             GILBERT, P. J.



             PERREN, J.




                                 5
                    David R. Worley, Judge

               Superior Court County of Ventura

                ______________________________

           Todd W. Howeth, Public Defender, Thomas M.
Hartnett, Deputy Public Defender, for Defendant and Appellant.

            Xavier Becerra, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey,
Assistant Attorney General, Steven D. Matthews and J. Michael
Lehmann, Deputy Attorneys General, for Plaintiff and
Respondent.